DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Claim Objections
Claim 1 and 11 are objected to because of the following informalities:  
Claim 1, line 14 “for tilt” should be amended to –for the tilt–
Claim 11, line 2 “with tilt” should be amended to –with the tilt–.
Claim 15, line 12 “for tilt” should be amended to –for the tilt–.
Claim 19, line 12 “for a tilt” should be amended to –for the tilt–.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase "like a body of a type of bird" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like the body of the bird"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d) because the bodies of the bird varies greatly. Claims 4, 17 and 19 contains similar issue. 
The recitation of claim 1 wherein “the decoy body to tilt in every direction and rotate horizontally in each direction…” renders the claim indefinite because it is unclear how the decoy body can rotate horizontally in each/every direction since the horizontal direction is a specific direction which should be along the horizontal plane.
The term “may be” in claims 4, 17 and 20 renders the claim indefinite because it is unclear whether the head can or cannot be attached.
Regarding claim 1, the phrase "disc-like base" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "disc-like base"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). 
Claim 16 and 18 recites the term “the fins” making it unclear whether the recitation is referring to “the two fins” or some other fins because they are given the same designation.
 	Claim 16 recites the limitation "the middle portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims not cited above are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Allowable Subject Matter
Claim 15 is allowed.
Claims 1-14 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631